Citation Nr: 0923923	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected arthritis of the lumbar spine, history 
of low back strain.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD), to include as secondary to the service-
connected arthritis of the lumbar spine, history of low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  November 2005 and September 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  The 
November 2005 decision denied service connection for a 
psychiatric condition, while the September 2007 decision 
denied entitlement to an increased evaluation for a low back 
disorder.

The Veteran previously requested a hearing before a Decision 
Review Officer (DRO) at the RO, but withdrew her request in 
December 2008.  The Veteran did testify before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing from the RO in March 2009.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During the period on appeal, the Veteran's low back 
disability is not shown to be productive of unfavorable 
ankylosis of the lumbar spine; there is no evidence of 
objective neurologic abnormalities or incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected arthritis of the lumbar spine, history 
of low back strain, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA's duties to notify and assist require that upon receipt of 
a complete or substantially complete application for 
benefits, VA must notify a veteran and his or her 
representative, if any, of any information, plus any medical 
evidence or lay evidence, necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Specific to increased compensation claims, as in the present 
case, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify a claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The VCAA letter(s) should be sent prior to the appealed 
rating decision or, if sent after the rating decision, before 
a readjudication of the appeal.  Readjudication in a 
Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the VCAA's 
due process and notification requirements.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (2005).

In the present case, the Veteran was notified in a January 
2009 letter of the information and evidence needed to 
substantiate and complete her appeal of the issue herein 
decided.  The January 2009 letter also specifically addressed 
all aspects of the notice requirements of Vazquez-Flores, in 
that it provided the diagnostic code criteria for rating 
diseases and injuries of the spine, and cited examples of the 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  The 
January 2009 letter also included information regarding the 
effective date that may be assigned.  

While the proper notice was not provided to the Veteran until 
after the appealed rating decision, the RO readjudicated the 
Veteran's claim in a February 2009 SSOC.  Accordingly, 
although the Veteran has not identified or shown that any 
notice errors are prejudicial, the Board finds that the lack 
of full preadjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  See Shinseki v. Sanders, 07-
1209 slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, the Veteran was afforded a VA 
examination in June 2007.  The VA examination is adequate 
because, as shown below, it was based upon consideration of 
the Veteran's prior medical history and examinations, her 
assertions and current complaints, and because it describes 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  Furthermore, 
the evidence does not show, and the Veteran specifically 
denied during her March 2009 Board hearing, that her symptoms 
have increased in severity since that evaluation.  The Board 
accordingly finds that remand for a new VA examination is not 
required at this point.  See 38 C.F.R. § 3.159(c)(4).

In summary, the Board finds that all necessary facts have 
been properly developed in regard to increased evaluation 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Rather, remanding this 
case for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.

II.  Analysis

The Veteran is presently asserting that an evaluation higher 
than 40 percent is warranted for her service-connected 
arthritis of the lumbar spine, history of low back strain.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1. 
 
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 
 
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, a Veteran may experience 
multiple distinct degrees of disability, resulting in 
different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  
In such situations, "staged ratings" may be appropriate.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods during the period of the Board's 
review

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990). 

Initially, the Board notes that the criteria for evaluation 
of disabilities of the spine have been amended in the recent 
past.  The criteria for evaluation of intervertebral disc 
syndrome (IVDS) were amended effective September 23, 2002.  
Prior to that date, the Schedule provided, under Diagnostic 
Code 5293, that postoperative IVDS that was cured was to be 
rated noncompensably (0 percent) disabling.  Mild IVDS was to 
be rated 10 percent disabling.  Moderate IVDS with recurring 
attacks was to be rated 20 percent disabling.  Severe IVDS 
with recurring attacks with intermittent relief was to be 
rated 40 percent disabling.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).

The criteria for evaluation of lumbar spine disability based 
on limitation of motion were amended effective September 26, 
2003.  The older criteria, under Code 5292, provided that 
slight impairment was rated 10 percent disabling, moderate 
impairment was rated 20 percent disabling, and severe 
impairment of motion of the lumbar spine was rated 40 percent 
disabling.

The Board finds that although these older criteria are 
potentially applicable to the Veteran's current appeal, as 
his disability was service connected while they were 
effective, the current rating criteria are more advantageous 
to the Veteran.  Code 5292 does not permit a schedular 
evaluation in excess of the currently assigned 40 percent, 
while the evidence discussed below would not support 
assignment of a higher, 60 percent rating under Code 5293.

Turning to the currently effective rating criteria, 
disabilities of the spine, including Intervertebral Disc 
Syndrome (IVDS), are rated under a General Rating Formula for 
Diseases and Injuries of the Spine, under Diagnostic Codes 
5235 to 5243, effective on September 26, 2003.  The rating 
criteria of the General Rating Formula for Diseases and 
Injuries of the Spine pertinent to the lumbosacral spine are 
as follows: 
 
A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 
 
A 50 percent evaluation is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine. 
 
A 100 percent evaluation is awarded for unfavorable ankylosis 
of the entire spine. 
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  General Rating Formula, 
Note (2).

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited 
to bowel or bladder impairment, are evaluated separately 
under an appropriate diagnostic code.  General Rating 
Formula, Note (1).  

According to DC 5243, IVDS is rated either under the General 
Rating Formula or, alternatively, under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in a higher evaluation.

A 40 percent evaluation is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Finally, in assigning an evaluation for a service-connected 
disability involving a joint rated on limitation of motion, 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 
state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45.

Accordingly, in the present case, to warrant assignment of a 
schedular evaluation in excess of 40 percent, the evidence 
must establish either unfavorable ankylosis of the 
thoracolumbar spine or its functional equivalent.

The evidence of record showing the severity of the Veteran's 
service-connected disorder for the period on appeal includes 
VA medical center (VAMC) treatment records, a VA examination 
report, and the Veteran's lay assertions.  

The evidence first includes an April 2007 VAMC record showing 
that the Veteran presented for treatment with complaints of 
right back pain.  She described the pain as a level "10," 
and she reported that she used medication and a TENS unit, 
which did not help.  On physical examination there was 
tenderness along the entire spine with moderate scoliosis, 
most prominent over the right posterior superior iliac spine.  

In June 2007, the Veteran underwent a VA spine examination.  
The examiner reviewed the claims file and noted that the 
Veteran's current complaints included constant ache in the 
lower back with intermittent sharp pain that radiates up the 
back and down the legs bilaterally.  The Veteran also 
reported swelling and occasional locking.  She had sharp pain 
multiple times daily, especially with twisting movement.  She 
rated the intermittent sharp pain as 8 to 9 out of 10; the 
constant ache was 6 to 7 out of 10.  She denied surgery, but 
reported wearing a back brace occasionally, though it helped 
very little.  Effects on activities of daily living (ADLs) 
included difficulty putting on her shoes and bathing herself.  
She had one flare-up in 2005 for which she sought emergency 
treatment, and was bed-bound for one and one-half days.  

On physical examination, the examiner found that the Veteran 
walked with an ataxic gait favoring her left side.  She could 
not walk on her toes or walk on her heels with any stability 
or strength.  There was swelling in the lumbar spine at L2 up 
through L5, primarily on the right side.  She had point 
tenderness to palpation on both sides of the spine.  Straight 
leg raise (SLR) testing was positive bilaterally at 20 
degrees.  

On range of motion testing, flexion was to 50 degrees with 
endpoint pain; extension was to 15 degrees with endpoint 
pain; tilt to the left was to 15 degrees with endpoint pain; 
and tilt to the right was 15 degrees with endpoint pain.  
Rotation was limited to 10 degrees due to sharp pain 
bilaterally.  Deep tendon reflexes were 2+ bilaterally to 
knee jerk.  Upon repetitive use testing, forward flexion was 
limited to 35 degrees due to pain.  There was some weakness 
and locking, but no loss of endurance.  

The examiner also indicated that X-rays compared with 2007 
showed slight dextroscoliosis of the lumbar spine; no 
fracture or dislocation.  Degenerative changes in the lower 
lumbar spine were suggested.  In accord with the X-rays, the 
examiner's impression was moderate to severe changes in the 
lumbar spine.  

The record also shows that the Veteran presented to the VAMC 
emergency department in August 2007, with complaints 
including low back pain radiating down the right leg and 
numbness and tingling in the right leg.  The Veteran reported 
that her pain was 10 out of 10.  Neurologic examination was 
negative.  The diagnosis was exacerbation of chronic low back 
pain.  

During a follow-up examination, the Veteran reported a low 
backache with pain she rated 8 out of 10 in intensity.  The 
pain radiated down her right thigh, and she felt intermittent 
numbness in the thighs, but no weakness.  She described 
having difficulty with housework; she needed to stop and lay 
down before the pain would go away.  On physical examination, 
neurologic testing was bilateral patellar flexes 1; motor 5 
out of 5 bilaterally; sensation was intact bilaterally.  The 
Veteran's back was stiff-touch toes was minus 12 inches; 
straight leg raise was to 60 degrees bilaterally.  

Next, an October 2007 telephone encounter note shows that the 
Veteran complained of worsened low back pain.  She denied 
numbness, tingling, and loss of sensation.  She was able to 
climb stairs to do laundry.  On physical examination, 
neurologic testing showed no sciatica; there was low back 
tenderness; musculoskeletal examination was normal.  The 
diagnosis was acute on chronic lower back pain.  

In November 2007, the Veteran again presented for emergency 
care with complaints of low back pain.  On physical 
examination, neurologic testing showed normal gait, SLR to 20 
degrees bilaterally with negative brassard and lasegues, deep 
tendon reflexes were normal.  The diagnosis was back pain.  

Further, a November 2007 CT scan report indicates 
degenerative changes at L4-L5, and L5-S1 disc spaces and 
bilateral facet joints.  There was disc bulging at L4-L5 and 
L5-S1 with impinging upon the thecal sac and narrowing of the 
neural foramen.  There was also some osteophytic impingement 
on the bilateral neural foramen at L5-S1.  No significant 
disc abnormalities seen at other levels.  

A January 2008 occupational therapy note indicates that the 
Veteran was independent in all ADLs.  She used a cane for 
ambulation and had a slow unsteady gait.  The Veteran 
reported that she was "basically homebound due to chronic 
back pain."  She requested a scooter to increase mobility.  

Subsequently, in August 2008, the Veteran once more presented 
for emergency care with complaints of acute chronic low back 
pain exacerbation.  On physical examination, neurologic 
testing was normal; there was tenderness to percussion and 
mild muscle spasms in the lower back; musculoskeletal 
examination was normal.  The Veteran reported that her pain 
was 10 out of 10.  The diagnosis was acute on chronic lower 
back pain.  

An August 2008 follow-up note reports that a physical 
examination showed normal neurologic testing.  The assessment 
was chronic back pain - achy across the back, radiating down 
the back of the leg, no numbness or weakness, no bowel or 
bladder incontinence; pain usually 6 out of 10.  

In October 2008 the Veteran sought treatment at the VAMC Pain 
Clinic.  An in-take self-assessment shows that the Veteran 
described her pain as discomfort, aching, burning, pins & 
needs, throbbing, sharp, shooting, intense, deep, constant, 
radiating.  She indicated that the intensity of her pain 
within the previous 24 hours was 10 out of 10, and it 
interfered with her ability to take care of herself at a 
level 8 out of 10.  She also noted that she used a TENS unit.  
Bending, lifting, standing, and twisting made the pain worse, 
and she indicated that there was lower extremity weakness.  
She was able to walk 2 blocks.  

An October 2008 Pain consultation note reports that the 
Veteran's history included chronic low back pain.  The 
Veteran's complaints included pain present throughout the 
spine, worse at the lumbar and cervical regions, and 
radiating to both lower and upper extremities.  The Veteran 
also described difficulty with ADLs due to pain.  On physical 
examination, neurologic testing revealed motor 4 out of 5 
bilaterally; sensory within normal limits bilaterally.  The 
Veteran displayed an antalgic gait and there was back diffuse 
tenderness through the spine; SLR positive bilaterally.  An 
addendum note indicates that although the Veteran reported 
pain radiating down her legs, the description did not fit a 
particular nerve root.  

In later October 2008, the Veteran underwent a caudal lumbar 
epidural steroid injection (ESI).  On physical examination, 
there was good range of motion of the lumbar spine; strength 
was 5 out of 5 bilaterally.  Neurologic testing revealed 
sensation to light touch grossly intact in bilateral lower 
extremities; no allodynia or hyperesthesia.  During the 
procedure, there was no evidence of paresthesias. 

A January 2009 Pain Clinic follow-up note indicates that the 
Veteran reported good pain relief following the October 2008 
ESI.  She was able to bend and do housework for about a 
month.  Then, the pain started to return.  The physician 
again noted that the Veteran's reports of having pain 
radiating down her legs did not fit a particular nerve root 
pattern.  She underwent a second ESI at that time.  

In support of her claim, the Veteran testified during her 
March 2009 Board hearing that she continues to use a TENS 
unit and back brace.  She described the pain as "severe," 
and explained that the pain constantly radiates to her legs, 
and she has numbness in the right and left side.  She 
asserted that her left thigh felt numb and cold.  She 
indicated that the pain impairs her daily living such that 
she must take online classes instead of more traditional 
courses.  She also observed that although she feels 
"crippled," she recognizes that she is not.  She was not 
presently working, but she maintained that this was because 
she was working towards completing her Bachelor's degree.  
Further, she testified that she could walk a city block 
before the pain caused her need to stop and rest.  On the 
other hand, she could not sleep well, since the pain caused 
her wake up several times per night.  

In comparing the Veteran's symptoms, as noted, to the rating 
criteria, the Board finds that the service-connected 
arthritis of the lumbar spine, history of low back strain 
does not meet the criteria for assignment of the next higher, 
50 percent, rating.  Although the record shows pain and some 
functional impairment, there is no medical evidence of record 
documenting unfavorable ankylosis of the entire thoracolumbar 
spine.  Further, because motion was found to be possible, 
even upon consideration of weakness, fatigue, and pain with 
repeated motion, the functional equivalent of unfavorable 
ankylosis is not shown.  Accordingly, an evaluation in excess 
of 40 percent is not warranted under the General Rating 
Formula.

Furthermore, the Board has considered all applicable, 
alternative criteria, but has found no DC that would result 
in an evaluation higher than the currently-assigned 40 
percent.  First, there are no objectively diagnosed 
associated neurologic disorders of record.  In fact, although 
the Veteran's complaints include pain radiating into her 
legs, the medical evidence, such as the January 2009 Pain 
Clinic follow-up note, establish that there are no neurologic 
disorders present.  Since the General Rating Formula 
specifically requires associated objective neurologic 
abnormalities, a separate evaluation for neurologic 
abnormalities is, accordingly, not warranted.  Additionally, 
to the extent that the medical evidence supports a finding of 
IVDS, a higher evaluation is not warranted, since the Veteran 
is not shown to have experienced any incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Finally, the Board finds that "staged ratings" are not 
warranted, since the schedular criteria for a higher rating 
were not met at any time during the period under appellate 
review.  Hart, 21 Vet. App. 505.  

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  If the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology, and is found inadequate, the second step of 
the inquiry requires the Board to determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although a January 2008 occupational therapy note 
indicates that the Veteran reported being "basically 
housebound," the Board notes that her statement, when read 
in context, shows that she was referring to a lack of 
transportation, rather than the degree of her disability.  
Specifically, she was applying for a personal scooter in 
order to aid her mobility.  Further, although she was not 
working, she specifically explained that this was due to her 
desire to finish her Bachelor's degree.  For these reasons, 
the Board is not required to remand the Veteran's claim for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b) (1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
  
ORDER

An evaluation in excess of 40 percent for arthritis of the 
lumbar spine, history of low back strain, is denied.  




REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim of service connection for an acquired 
psychiatric disorder must be remanded for further action.

The Veteran is claiming that she is diagnosed with an 
acquired psychiatric disorder, other than PTSD, that is 
caused or aggravated by her service-connected low back 
disorder.  Although the record on appeal contains numerous 
mental health treatment records, the exact nature and 
etiology of the Veteran's disorder is unclear.  

The diagnoses currently of record include Bipolar Disorder, 
Dissociative Identity Disorder, and Major Depressive 
Disorder.  With regard to etiology, a March 1998 VA Mental 
Health Assessment notes that during treatment, the Veteran 
was focused on having been abandoned by her son's father, the 
humiliation and difficulty surrounding her son's birth, plus 
the suffering from her lower back and groin injuries.  
Similarly, a March 2005 mental health therapy note lists the 
Veteran's stressors to include having no contact with her 
children, limited social support, and pain.  Finally, the 
Board will note an October 2008 VA Pain Clinic consultation 
note reporting that on physical examination, the Veteran 
became tearful when discussing her pain.  
  
In short, the evidence shows (1) competent evidence of a 
current disability, and an indication that the disability may 
be associated with the Veteran's service-connected low back 
disability.  Since the record otherwise lacks sufficient 
competent evidence upon which the Board can make a decision, 
remand for a VA psychiatric examination is required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
information regarding secondary service 
connection.

The Veteran should be requested to provide 
properly completed and executed VA Form 
21-4142's, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for all private 
providers who have treated her for 
psychiatric issues.

2.  Upon receipt of any such releases, the 
RO should take appropriate steps to obtain 
all identified treatment records and 
associate them with the claims file.

Updated VA treatment records must also be 
associated with the claims file.

3.  Schedule the Veteran for a VA Mental 
Disorders examination.  The claims file 
must be reviewed in conjunction with the 
examination. The examiner should be asked 
to provide current diagnoses for any 
current psychiatric disorders identified 
on examination, and should offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
disability is caused or aggravated beyond 
the natural progression by service, or by 
any service connected disability.  The 
role, if any, of the Veteran's low back 
disability in causing or aggravating a 
psychiatric disability must be 
specifically addressed.  A full and 
complete rationale for all opinions 
expressed must be provided.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


